FILED
                           NOT FOR PUBLICATION                             MAY 18 2015

                                                                       MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


MONIQUE MANCHOUCK, as an                         No. 13-17029
individual, and on behalf of all others
similarly situated,                              D.C. No. 3:13-cv-02148-WHA

              Plaintiff - Appellant,
                                                 MEMORANDUM*
 v.

MONDELEZ INTERNATIONAL, INC.,
an Illinois corporation, DBA Nabisco,

              Defendant - Appellee.


                    Appeal from the United States District Court
                      for the Northern District of California
                     William Alsup, District Judge, Presiding

                             Submitted May 14, 2015**
                              San Francisco, California




        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Before: O’SCANNLAIN and IKUTA, Circuit Judges and BURNS,*** District
Judge.

       Monique Manchouck appeals the district court’s dismissal of her class action

suit against Mondelez International, Inc., dba Nabisco (Nabisco) with prejudice.

She alleges only that the district court abused its discretion in denying leave to

amend; she does not challenge its dismissal of her complaint under Rule 12(b)(6)

of the Federal Rules of Civil Procedure. We have jurisdiction under 28 U.S.C. §

1291, and we affirm.

       We decline to consider Manchouk’s new proposal for amending her

complaint to cure its defects, because she failed to first present the proposed

amendment to the district court either in opposition to a motion to dismiss or in a

motion for reconsideration under Rules 59(e) or 60(b) of the Federal Rules of Civil

Procedure. See Vincent v. Trend W. Technical Corp., 828 F.2d 563, 570 (9th Cir.

1987). Moreover, even if we considered Manchouk’s proposed amendment, it

does no more than restate an allegation in paragraph 22 of the First Amended

Complaint. Manchouk raises the additional argument that other Newtons products

list fruits rather than fruit purees as ingredients, but fails to explain the legal

significance of this fact. Accordingly, the district court did not err in concluding


        ***
             The Honorable Larry A. Burns, District Judge for the U.S. District
Court for the Southern District of California, sitting by designation.
                                             2
that any further amendment would be futile. See DCD Programs, Ltd. v. Leighton,

833 F.2d 183, 188 (9th Cir. 1987).

AFFIRMED.




                                       3